Citation Nr: 0418413	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for bilateral 
hearing loss.

For the reasons explained below, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003), VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  These 
laws and regulations also require that VA notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary of VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of: (1) the pertinent 
relevant evidence and information not of record needed to 
support his claim; (2) what specific evidence necessary to 
substantiate the claim VA will seek to obtain; (3) what 
specific evidence necessary to substantiate the claim the 
claimant was obligated to obtain; and (4) that he should 
submit any pertinent evidence in his possession.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO's January 2001 duty to assist letter requested the 
veteran to identify private medical providers who had treated 
him for bilateral hearing loss.  He was also informed that an 
examination was to be scheduled in connection with his claim 
of service connection for bilateral hearing loss.  The claims 
file does not, however, contain notice to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss, or notice to him clearly delineating whose 
specific responsibility-his or VA's, it is for obtaining 
this supporting evidence, particularly any nexus evidence.  
Quartuccio; Charles.  Thus, further development is in order.

Finally, in an April 2001 rating decision service connection 
was denied for tinnitus.  The veteran's August 2001 hearing 
testimony may serve as a notice of disagreement.  As a 
statement of the case has yet to be issued on this question, 
further development is in order.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  Compliance 
requires that the appellant be notified, 
by letter, of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate his claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which specific portion of the 
evidence, if any, is to be provided by 
him, and which specific portion, if any, 
VA will attempt to obtain on his behalf.  
Also ask that he submit any relevant 
evidence in his possession that he has 
yet to submit to VA.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the appellant and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

3.  Pursuant to Manlincon, the RO should 
furnish the veteran and his 
representative with a statement of the 
case on the issue of entitlement to 
service connection for tinnitus.  Notice 
is hereby provided that the timely filing 
of a substantive appeal is required to 
preserve the veteran's right to have the 
Board review such issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

